Citation Nr: 1109114	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-43 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for type II diabetes mellitus.  The Veteran testified at a Board hearing in November 2010 before the undersigned Acting Veterans Law Judge in Nashville, Tennessee.  A copy of the transcript of that hearing has been associated with the record on appeal.    


FINDINGS OF FACT

1.  The Veteran had significant exposure to trichloroethylene (TCE) during service. 

2.  The Veteran has a current diagnosis of type II diabetes mellitus.

3.  The Veteran's diabetes mellitus is causally related to his exposure to TCE during service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, type II diabetes mellitus was incurred during the Veteran's active service as a result of exposure to TCE.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim for service connection for diabetes mellitus.  Applicable law provides that service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board is to consider all lay and medical evidence as it pertains to the issue.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran contends that his current diagnosis of diabetes is due to his exposure to TCE during service.  The Board notes the Veteran's DD Form 214 form shows that his primary specialty was missile warning and space surveillance senior repairman.  It also shows that he attended 45 quarter hours and 41 semester hours of electronics coursework.  The Veteran testified in the November 2010 Board personal hearing that he used TCE on an almost daily basis for more than three years while stationed at Eglin AFB.  The record also contains two statements from a coworker at the AFB and the Veteran's supervisor at the time.  The statements support the Veteran's assertion that he was exposed to TCE on a daily basis.  The Veteran also submitted an article noting TCE contamination at Eglin AFB at the C-6 Radar Facility.  Based on the evidence of record, the Board finds the Veteran to be credible regarding his exposure to TCE, and finds that he experienced significant exposure to TCE while on active duty service.  

The Board also finds that the Veteran has a current diagnosis of diabetes mellitus.  The record also contains two medical opinions regarding the etiology of the Veteran's diabetes mellitus.  In October 2008, a physician noted a diagnosis of diabetes mellitus type II in November 2004.  He noted the Veteran's extensive history of exposure to TCE while in the Air Force.  He then opined after reviewing the available literature that it is as likely as not that his exposure could have resulted in his development of diabetes.  The Board acknowledges that a medical opinion expressed in terms of "could" also implies "could or could not" and is too speculative to establish a plausible claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999) (by using the term "could," without supporting clinical data or other rationale, a medical opinion simply is too speculative in order to provide the degree of certainty required for medical nexus evidence).

The Board notes, however, that the second opinion obtained by the Veteran in December 2010 is definitive enough to use as a nexus opinion.  The doctor noted that he saw the Veteran in order to assess a possible link between his TCE exposure and his type II diabetes.  The doctor indicated that he reviewed the Veteran's records and found significant, heavy exposure to TCE.  The doctor also reviewed government sources and noted that an association between TCE and the development of type II diabetes exists.  Based on the Veteran's records and the findings showing a relationship between TCE and diabetes, the examiner opined that it is as likely as not that TCE exposure is a primary factor in the Veteran developing type II diabetes.  

In sum, the Veteran had significant exposure to TCE during service.  He has a current diagnosis of diabetes mellitus type II.  Additionally, a medical doctor who reviewed the Veteran's records and the studies regarding TCE found that TCE exposure is as likely as not causally related to the Veteran's diabetes.  There is no medical opinion evidence that tends to weigh against the Veteran's claim.  For these reasons, the Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran's diabetes mellitus is due to exposure to TCE in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that type II diabetes mellitus was incurred during the Veteran's active service as a result of exposure to TCE.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In conclusion, with regard to the duties to notify and assist a claimant, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case as the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that a RO letter in July 2008 informed the Veteran of the manner in which disability ratings and 

effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  


ORDER

Service connection for type II diabetes mellitus is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


